                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

COLLENE JEFFRIES,                      )
                                       )
                   Plaintiff,          )
                                       )
     v.                                )         1:18CV51
                                       )
NANCY A. BERRYHILL,                    )
Acting Commissioner of Social          )
Security,                              )
                                       )
                   Defendant.          )

                  MEMORANDUM OPINION AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

     Plaintiff, Collene Jeffries, brought this action pursuant to

the Social Security Act (the “Act”) to obtain judicial review of a

final decision of Defendant, the Acting Commissioner of Social

Security,   denying     Plaintiff’s    claim    for   Disability   Insurance

Benefits (“DIB”).       (Docket Entry 2.)         Defendant has filed the

certified administrative record (Docket Entry 9 (cited herein as

“Tr. __”)), and both parties have moved for judgment (Docket

Entries 12, 14; see also Docket Entry 13 (Plaintiff’s Memorandum);

Docket    Entry    15   (Defendant’s       Memorandum);   Docket   Entry   16

(Plaintiff’s Reply)).          For the reasons that follow, the Court

should enter judgment for Defendant.

                          I.    PROCEDURAL HISTORY

     Plaintiff applied for DIB, alleging a disability onset date of

November 12, 2013.      (Tr. 184-95.)      Upon denial of that application

initially (Tr. 59-67, 105-13) and on reconsideration (Tr. 68-100,
117-24),     Plaintiff    requested    a    hearing      de   novo    before   an

Administrative     Law    Judge   (“ALJ”)   (Tr.    125).       Plaintiff,     her

attorney, and a vocational expert (“VE”) attended the hearing.

(Tr. 34-58.)      Following the hearing, Plaintiff’s representative

filed a Post-Hearing Memorandum of Law and Objections to the

Vocational Witness’ Testimony (“Post-Hearing Objections”) with the

ALJ.    (Tr. 274-312.)     The ALJ subsequently overruled Plaintiff’s

objections to the VE’s testimony (see Tr. 16-17), and determined

that Plaintiff did not qualify as disabled under the Act (Tr. 13-

29). The Appeals Council thereafter denied Plaintiff’s request for

review (Tr. 1-6, 179-81, 314-15), thereby making the ALJ’s ruling

the Commissioner’s final decision for purposes of judicial review.

       In   rendering    that   decision,   the    ALJ   made   the    following

findings:

       1.   [Plaintiff] meets the insured status requirements of
       the . . . Act through December 31, 2018.

       2.   [Plaintiff] has engaged in substantial gainful
       activity during the following periods: from December 2013
       through March 2014.

       . . . [E]ven if [Plaintiff] had not engaged in
       substantial gainful activity during this period, she
       would still be found not disabled for the entire period
       at issue . . . .

       3.   [T]here has been a continuous 12-month period(s)
       during which [Plaintiff] did not engage in substantial
       gainful activity.   The remaining findings address the
       period(s) [Plaintiff] did not engage in substantial
       gainful activity.



                                      2
4.   [Plaintiff] has the following severe impairments:
degenerative disc disease, migraine headaches, affective
disorder, and anxiety disorder.

. . .

5.   [Plaintiff] does not have an impairment or
combination of impairments that meets or medically equals
the severity of one of the listed impairments in 20 CFR
Part 404, Subpart P, Appendix 1.

. . .

6.   . . . [Plaintiff] has the residual functional
capacity to perform medium work . . . except [she] can
occasionally climb ramps or stairs, but never climb
ladders, ropes, or scaffolds.      She can occasionally
balance, stoop, kneel, crouch, or crawl.         She can
tolerate no greater than occasional exposure to
unprotected   heights   or  moving    mechanical   parts.
[Plaintiff] is limited to simple, routine, repetitive
tasks, but not at a production rate pace (e.g., assembly
line work).   She is further limited to simple, work-
related decisions. She can have occasional contact with
supervisors, coworkers, but no contact with the general
public.

. . .

7.    [Plaintiff] is unable to perform any past relevant
work.

. . .

11. Considering [Plaintiff’s] age, education, work
experience, and residual functional capacity, there are
jobs that exist in significant numbers in the national
economy that [Plaintiff] can perform.

. . .




                           3
     12. [Plaintiff] has not been under a disability, as
     defined in the . . . Act, from November 12, 2013, through
     the date of this decision.

(Tr. 19-28 (internal parenthetical citations omitted).)

                            II.    DISCUSSION

     Federal law “authorizes judicial review of the Social Security

Commissioner’s denial of social security benefits.”                 Hines v.

Barnhart, 453 F.3d 559, 561 (4th Cir. 2006).         However, “the scope

of . . . review of [such a] decision . . . is extremely limited.”

Frady v. Harris, 646 F.2d 143, 144 (4th Cir. 1981).           Plaintiff has

not established entitlement to relief under the extremely limited

review standard.

                     A.    Standard of Review

     “[C]ourts are not to try [a Social Security] case de novo.”

Oppenheim v. Finch, 495 F.2d 396, 397 (4th Cir. 1974).          Instead, “a

reviewing   court must    uphold   the   factual   findings    of   the   ALJ

[underlying the denial of benefits] if they are supported by

substantial evidence and were reached through application of the

correct legal standard.” Hines, 453 F.3d at 561 (internal brackets

and quotation marks omitted).

     “Substantial evidence means ‘such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’”

Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1992) (quoting

Richardson v. Perales, 402 U.S. 389, 390 (1971)).        “It consists of



                                     4
more than a mere scintilla of evidence but may be somewhat less

than a preponderance.”        Mastro v. Apfel, 270 F.3d 171, 176 (4th

Cir. 2001) (internal brackets and quotation marks omitted).              “If

there is evidence to justify a refusal to direct a verdict were the

case before a jury, then there is substantial evidence.”            Hunter,

993 F.2d at 34 (internal quotation marks omitted).

     “In reviewing for substantial evidence, the [C]ourt should not

undertake     to   re-weigh   conflicting    evidence,   make   credibility

determinations, or substitute its judgment for that of the [ALJ, as

adopted by the Social Security Commissioner].” Mastro, 270 F.3d at

176 (internal brackets and quotation marks omitted).                 “Where

conflicting evidence allows reasonable minds to differ as to

whether   a   claimant   is   disabled,     the   responsibility   for   that

decision falls on the [Social Security Commissioner] (or the ALJ).”

Id. at 179 (internal quotation marks omitted).           “The issue before

[the Court], therefore, is not whether [the claimant] is disabled,

but whether the ALJ’s finding that [the claimant] is not disabled

is supported by substantial evidence and was reached based upon a

correct application of the relevant law.” Craig v. Chater, 76 F.3d

585, 589 (4th Cir. 1996).

     When confronting that issue, the Court must take note that

“[a] claimant for disability benefits bears the burden of proving

a disability,” Hall v. Harris, 658 F.2d 260, 264 (4th Cir. 1981),

and that, in this context, “disability” means the “‘inability to

                                     5
engage in       any    substantial         gainful   activity     by   reason   of   any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months,’” id.

(quoting       42     U.S.C.    §       423(d)(1)(A)).1         “To    regularize    the

adjudicative process, the Social Security Administration [(‘SSA’)]

has . . . promulgated . . . detailed regulations incorporating

longstanding medical-vocational evaluation policies that take into

account    a    claimant’s      age,       education,     and   work    experience   in

addition to [the claimant’s] medical condition.”                          Id.   “These

regulations         establish       a    ‘sequential      evaluation      process’    to

determine whether a claimant is disabled.” Id. (internal citations

omitted).

      This sequential evaluation process (“SEP”) has up to five

steps:     “The claimant (1) must not be engaged in ‘substantial

gainful activity,’ i.e., currently working; and (2) must have a

‘severe’ impairment that (3) meets or exceeds the ‘listings’ of

specified impairments, or is otherwise incapacitating to the extent

that the claimant does not possess the residual functional capacity

to (4) perform [the claimant’s] past work or (5) any other work.”


      1
        The Act “comprises two disability benefits programs.       [DIB] . . .
provides benefits to disabled persons who have contributed to the program while
employed. The Supplemental Security Income Program . . . provides benefits to
indigent disabled persons. The statutory definitions and the regulations . . .
for determining disability governing these two programs are, in all aspects
relevant here, substantively identical.” Craig, 76 F.3d at 589 n.1 (internal
citations omitted).

                                              6
Albright v. Commissioner of Soc. Sec. Admin., 174 F.3d 473, 475 n.2

(4th Cir. 1999).2      A finding adverse to the claimant at any of

several points in the SEP forecloses an award and ends the inquiry.

For example, “[t]he first step determines whether the claimant is

engaged in ‘substantial gainful activity.’ If the claimant is

working, benefits are denied.         The second step determines if the

claimant is ‘severely’ disabled.          If not, benefits are denied.”

Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

      On the other hand, if a claimant carries his or her burden at

each of the first three steps, “the claimant is disabled.” Mastro,

270 F.3d at 177. Alternatively, if a claimant clears steps one and

two, but falters at step three, i.e., “[i]f a claimant’s impairment

is not sufficiently severe to equal or exceed a listed impairment,

the ALJ must assess the claimant’s residual functional capacity

(‘RFC’).”    Id. at 179.3    Step four then requires the ALJ to assess

whether, based on that RFC, the claimant can “perform past relevant


      2
        “Through the fourth step, the burden of production and proof is on the
claimant.   If the claimant reaches step five, the burden shifts to the
[government] . . . .” Hunter, 993 F.2d at 35 (internal citations omitted).

      3
        “RFC is a measurement of the most a claimant can do despite [the
claimant’s] limitations.” Hines, 453 F.3d at 562 (noting that administrative
regulations require RFC to reflect claimant’s “ability to do sustained work-
related physical and mental activities in a work setting on a regular and
continuing basis . . . [which] means 8 hours a day, for 5 days a week, or an
equivalent work schedule” (internal emphasis and quotation marks omitted)). The
RFC includes both a “physical exertional or strength limitation” that assesses
the claimant’s “ability to do sedentary, light, medium, heavy, or very heavy
work,” as well as “nonexertional limitations (mental, sensory, or skin
impairments).” Hall, 658 F.2d at 265. “RFC is to be determined by the ALJ only
after [the ALJ] considers all relevant evidence of a claimant’s impairments and
any related symptoms (e.g., pain).” Hines, 453 F.3d at 562-63.

                                      7
work”; if so, the claimant does not qualify as disabled.                 Id. at

179-80.        However, if the claimant establishes an inability to

return to prior work, the analysis proceeds to the fifth step,

whereupon the ALJ must decide “whether the claimant is able to

perform other work considering both [the RFC] and [the claimant’s]

vocational capabilities (age, education, and past work experience)

to adjust to a new job.”         Hall, 658 F.2d at 264-65.          If, at this

step, the government cannot carry its “evidentiary burden of

proving that        [the   claimant]   remains   able   to   work   other   jobs

available in the community,” the claimant qualifies as disabled.

Hines, 453 F.3d at 567.4

                           B.   Assignments of Error

      Plaintiff contends that the Court should overturn the ALJ’s

finding of no disability on these grounds:

      1) “[t]he ALJ erred in relying on [VE] testimony to fulfill

[the ALJ’s] step 5 burden without properly addressing [Plaintiff’s]

[P]ost-[H]earing [O]bjections to the [VE’s] testimony”                  (Docket

Entry     13   at   3   (single-spacing,    underscoring,     and    bold   font

omitted)); and



      4
        A claimant thus can qualify as disabled via two paths through the SEP.
The first path requires resolution of the questions at steps one, two, and three
in the claimant’s favor, whereas, on the second path, the claimant must prevail
at steps one, two, four, and five. Some short-hand judicial characterizations
of the SEP appear to gloss over the fact that an adverse finding against a
claimant on step three does not terminate the analysis. See, e.g., Hunter, 993
F.2d at 35 (“If the ALJ finds that a claimant has not satisfied any step of the
process, review does not proceed to the next step.”).

                                        8
      2) “[t]he ALJ erred by failing to analyze the opinion[s of

physical therapist Peggy Anglin (‘PT Anglin’)] in accordance with

the   regulations,   [SSA]   policy,   and   Fourth   Circuit   precedent”

(Docket Entry 11 at 11 (single-spacing, underscoring, and bold font

omitted)).

      Defendant asserts otherwise and seeks affirmance of the ALJ’s

decision.    (Docket Entry 15 at 3-18.)

                1. Post-Hearing Objections to the VE

      In Plaintiff’s first issue on review, she argues that “[t]he

ALJ erred in relying on [VE] testimony to fulfill [the ALJ’s] step

5 burden without properly addressing [Plaintiff’s] [P]ost-[H]earing

[O]bjections to the [VE’s] testimony.”          (Docket Entry 13 at 3

(single-spacing, underscoring, and bold font omitted).)          According

to Plaintiff, “the ALJ did not even acknowledge or discuss the

rebuttal vocational evidence or the objections filed by Plaintiff

regarding the [VE’s] testimony.”        (Id. (emphasis in original).)

Plaintiff maintains that the ALJ’s failure to discuss Plaintiff’s

“rebuttal evidence” from vocational rehabilitation counselor Paula

Santagati that “‘the limitation of occasional interaction with

coworkers and supervisors precludes all work’” (id. at 6 (quoting

Tr. 311)) does not qualify as harmless error, because that evidence

“directly contradicts the [VE’s] opinion that Plaintiff can perform

the jobs [the VE] named” (id.).        Plaintiff further contends that



                                   9
the ALJ’s failure to rule on Plaintiff’s objections does not

constitute harmless error (id. at 7), because those “objection[s]

demonstrated that up-to-date vocational information found at the

[Occupational       Information    Network    (‘O*NET’)]         contradicted      the

[VE’s]   testimony      that    two    of   the   jobs    he     [sic]    identified

(industrial sweeper/cleaner and laboratory equipment cleaner) could

be performed at the unskilled level required by the ALJ’s RFC” (id.

at 8 (citing Tr. 21-22, 53, 277)).           Plaintiff thus argues that the

ALJ erred by issuing “an unfavorable decision . . . prior to

affording     [Plaintiff]        the   opportunity        to     address     th[ose]

inconsistencies directly with the [VE].”                       (Id.)     Plaintiff’s

contentions fall short.

     As an initial matter, despite cross-examination of the VE by

Plaintiff’s counsel on several matters at the hearing (see Tr. 56-

57), including the “sources of information [the VE] rel[ied] on in

reaching [her] conclusions regarding the job numbers” (Tr. 56),

Plaintiff’s    counsel       neither    questioned       the    VE     regarding   the

specific issues raised in the Post-Hearing Objections, nor objected

to the VE’s testimony on any subject (see Tr. 56-58).                    As a result,

Plaintiff has forfeited those arguments and objections, both in

terms    of   the    ALJ’s     obligation    to   address        the    Post-Hearing

Objections, see Mitchell v. Berryhill, No. 17 C 6241, 2019 WL

426149, at *8 (N.D. Ill. Feb. 4, 2019) (ruling that ALJ had no

obligation to address the plaintiff’s post-hearing objections to

                                        10
VE, “as none of [the c]laimant’s post-hearing objections were first

raised at the hearing”), and of Plaintiff’s right to judicial

review of those matters in this Court, see Brown v. Colvin, 845

F.3d 247, 254 (7th Cir. 2016) (deeming a claimant’s failure to

object   to    VE    testimony   at   the    hearing   a   forfeiture   of   such

arguments on judicial review); Howard v. Astrue, 330 F. App’x 128,

130 (9th Cir. 2009) (holding that the plaintiff “waived any claim

he may have had on th[e] issue[ in question because his] attorney

had two opportunities to pose his own hypothetical questions to the

VE, and he never mentioned [the issue]”); Bachand v. Colvin, No.

1:15CV00686, 2016 WL 4074148, at *10 (M.D.N.C. July 29, 2016) (“To

the extent Plaintiff now complains that the ALJ (and/or VE) did not

sufficiently explain the methodology used to arrive at the reduced

numbers of jobs, Plaintiff has waived such argument by failing to

press    the    VE     further   on    cross-examination       regarding      his

methodology.”), recommendation adopted, slip op. (M.D.N.C. Sept. 2,

2016) (Schroeder, J.); Coleman v. Colvin, Civ. No. 0:14–2697–RBH,

2015 WL 5474674, at *19 (D.S.C. Sept. 16, 2015) (unpublished)

(“[T]he court is unpersuaded by [the plaintiff’s] attempts to now

challenge the [VE’s] testimony and the ALJ’s findings and point out

possible conflicts when none was raised during the proceeding.”);

Helsper v. Colvin, Civ. No. 12–0708(SRN/SER), 2013 WL 3974174, at

*19 n.19 (D. Minn. July 30, 2013) (unpublished) (“The ALJ relied on

the VE’s testimony about [available] jobs in [the ALJ’s] findings

                                        11
at Step Five. [The plaintiff] did not challenge the VE’s testimony

as to those jobs and, therefore, any argument related to them is

waived.” (internal citation omitted)); Campbell v. Commissioner of

Soc. Sec., Civ. No. 11–14559, 2013 WL 823377, at *7 (E.D. Mich.

Feb. 13, 2013) (unpublished) (“[D]espite expressly being given the

opportunity to question the VE at the conclusion of the ALJ’s

questioning, [the] plaintiff’s counsel failed to make any further

inquiries or challenges to [the VE’s] testimony and thus waived any

argument he may otherwise have had regarding the . . . occupations

the VE testified were available to [the] plaintiff.” (internal

citation omitted)), recommendation adopted, 2013 WL 822392 (E.D.

Mich. Mar. 6, 2013) (unpublished); Stepinski v. Astrue, No. CA

11–183 ML, 2012 WL 3866678, at * 9–10 (D.R.I. Aug. 6, 2012)

(unpublished) (“[The p]laintiff’s counsel questioned the VE . . .

and did not ask about th[e] matter [at issue] . . . .   The [c]ourt

views unfavorably the silence of [the p]laintiff’s counsel at the

hearing . . . .   Reversal and remand . . . would encourage other

counsel to remain silent in similar circumstances. This [c]ourt is

disinclined to provide such an incentive. Accordingly, the [c]ourt

finds that [the p]laintiff waived this issue by failing to raise it

before the ALJ.” (internal citations omitted)), recommendation

adopted, 2012 WL 3863812 (D.R.I. Sept. 5, 2012) (unpublished).

     Plaintiff nevertheless contends that “it [wa]s impossible” to

address the matters raised in the Post-Hearing Objections during

                                12
the ALJ’s hearing, because “[t]he majority of the time set aside

for the hearing was dedicated to questioning [Plaintiff],” and the

VE’s “testimony comprised a small percentage of the hearing.”

(Docket     Entry   13   at    10   n.5.)       However,      despite      Plaintiff’s

assertion of hearing time constraints, “there is no indication that

the   ALJ   restricted        [P]laintiff’s        representative        from   further

questioning the VE at the hearing.”                 Smith v. Berryhill, No. CV

17-0401,     2018   WL   3719884,      at    *6     (W.D.    La.    July      19,    2018)

(unpublished), recommendation adopted, 2018 WL 3715754 (W.D. La.

Aug. 3, 2018) (unpublished).

      Moreover,     Plaintiff        asserts       that     “[i]t   is     simply      not

reasonable to expect that, in the waning moments of the hearing,

with no notice of what [the VE] might say, when the [VE] can rely

on any number of vocational sources but in this case relied on [the

Dictionary of Occupational Titles (‘DOT’),] a source with 12,000

complex descriptions           of   jobs    with    many    moving parts,           that   a

representative can effectively raise every possible issue without

first   consulting       the    source     materials.”         (Id.      at   11     n.5.)

Plaintiff further argues that “the [VE] in this case did not

provide a report prior to the hearing and therefore all of his

[sic] testimony was ‘surprise testimony.’                      The [SSA] patently

acknowledges that such testimony can leave unanswered questions at

the close of the hearing.”            (Id. at 9 (citing Hearings, Appeals,

and Litigation Law Manual (“HALLEX”) § I-2-6-80 (“If testimony at

                                           13
a hearing leaves unanswered questions, the ALJ may supplement the

hearing record with additional oral testimony, a deposition, or

additional documentary evidence.         A continuance or supplemental

hearing is appropriate when: certain testimony or a document

adduced at the hearing has taken the claimant by surprise, is

adverse to the claimant’s interest, and presents evidence that the

claimant could not reasonably have anticipated and to which the

claimant is not prepared to respond . . . .”)).)

     Notwithstanding     Plaintiff’s     characterization    of   the   VE’s

statements as “surprise testimony” (id. at 9), the materials

attached to Plaintiff’s Post-Hearing Objections make clear that

Plaintiff’s representatives during the administrative proceedings5

possessed their “rebuttal evidence” and documents supporting their

“objections” long before the VE’s testimony in this case. (See Tr.

281-311 (containing letters from BLS employees dated Feb. 12, 2014,

and Nov. 19, 2007, and Santagati’s opinion dated Oct. 1, 2015).)

Thus, Plaintiff’s counsel “reasonably . . . anticipated” that this

issue would arise in connection with the VE’s testimony and had or

should have “prepared to respond” to testimony on that issue during

the ALJ’s hearing, HALLEX § I-2-6-80, as recently recognized by

another federal district court:




     5
        Plaintiff retained different counsel to represent her in the instant
petition for judicial review.

                                    14
The Santagati Opinion is dated October 1, 2015. Thus, it
was “obtained” more than a year before the [VE’s]
testimony, offered on December 6, 2016[,] even came into
existence.

. . .

. . . [T]he Santagati Opinion appears to be a “form”
opinion used by disability claimants whenever a
restriction to occasional coworker or supervisor
interaction comes into play. See Treadaway v. Berryhill,
No. 4:17-cv-1093, 2018 WL 3862106, at *5 (S.D. Tex. Aug.
13, 2018). Claimants in several cases have offered the
same or similarly generic opinions from Ms. Santagati.
See, e.g., id.; Collins v. Berryhill, No. 3:17cv633
(MHL), 2018 WL 4232888, at *13 (E.D. Va. Aug. 20, 2018)
(addressing the same Santagati Opinion and noting “the
widespread use of the very same Report by plaintiffs in
other courts”); Looney v. Berryhill, No. 3:17cv450 (DJN),
2018 WL 3826778, at *11–12 (E.D. Va. Aug. 10, 2018)
(addressing the same Santagati Opinion and noting that
“[s]everal courts have received reports from Santagati
containing identical testimony regarding work-preclusive
social    limitations”);    Kidd   v.   Berryhill,    No.
5:17-CV-420-REW, 2018 WL 3040894, at *4 (E.D. Ky. June
19, 2018); Lara v. Berryhill, No. B-17–77, 2017 WL
7790109, at *7 (S.D. Tex. Dec. 4, 2017); Reeves v.
Berryhill, No. 3:16-CV-2510, 2017 WL 3433706, at *11
(M.D. Pa. Aug. 10, 2017). Like [the plaintiff’s] use of
the Santagati Opinion here, these claimants waited until
after   the   administrative   hearing   to  submit   Ms.
Santagati’s opinion and then, on appeal to the federal
district court, argued that the ALJ’s treatment of the
opinion required remand. Treadaway, 2018 WL 3862106, at
*5; Looney, 2018 WL 3826778, at *11–12; Kidd, 2018 WL
3040894, at *3–4; Lara, 2017 WL 7790109, at *7, *9–10;
Reeves, 2017 WL 3433706, at *11; see also Collins, 2018
WL 4232888, at *12–14 (arguing that the Appeals Council
erred in rejecting the Santagati Opinion). While the
[c]ourt does not know whether all the claimants in the
cases identified by the [c]ourt were represented by the
same representatives at the administrative level, they
were all represented at the district court level by [the
plaintiff’s] lead counsel here.

This pattern suggests a strategy by disability claimant
representatives to forego cross-examining a VE about the

                           15
    issues raised by the Santagati Opinion, even though the
    opinion is in hand (or at least known) before the
    hearing. See, e.g., Kidd, 2018 WL 3040894, at *4 (noting
    that because the Santagati report existed at the time of
    the hearing, the claimant could have cross-examined the
    VE on the issues raised on appeal, although he did not).
    The representatives then submit the Santagati Opinion
    after the hearing, and if the ALJ rules unfavorably
    despite the submission, the Santagati Opinion serves as
    a potential basis for remand on appeal.       If such a
    strategy is in fact being implemented, it abuses the
    process   by  which claimants     can properly    submit
    post-hearing evidence for consideration in social
    security disability cases.

    The [c]ourt cannot say for sure whether this is what
    occurred in this instance. But it notes that prior to
    the December 6, 2016 hearing here, Ms. Santagati was an
    employee of Citizens Disability, LLC, which represented
    [the plaintiff] at this hearing and afterwards. Rosado
    v. Berryhill, No. 4:16-cv-00173, 2018 WL 816578, at *2
    (E.D. Va. Jan. 22, 2018). In March 2016, Ms. Santagati
    testified on behalf of the claimant in Rosado, who was
    also represented by Citizens Disability, LLC, and she
    gave the same opinion reflected by the Santagati Opinion
    here: that a limitation to occasional interaction with
    coworkers and supervisors would preclude all work.
    Rosado, 2018 WL 816578, at *2, *6. Thus, even if [the
    plaintiff’s] representatives from Citizens Disability,
    LLC were not aware of the Santagati Opinion in October
    2015 (when Ms. Santagati offered it), they were almost
    certainly aware of it well before they attended the
    December 6, 2016 hearing or submitted the February 7,
    2017   Post-Hearing   Memorandum.      And   while   [the
    plaintiff’s] representative may not have known beforehand
    precisely what [hypothetical] questions the VE would be
    asked at the hearing, restrictions on coworker and
    supervisor interaction are commonly incorporated into
    [such] questions.     [The plaintiff’s] representative
    should have expected that the ALJ’s questioning might
    touch upon these restrictions and, as necessary, been
    prepared   to   question   [the   VE]    based   on   the
    already-existing Santagati Opinion.

Mitchell,   2019   WL   426149,   at    *9–10   (internal   citations   to

administrative record and some case citations omitted); see also

                                   16
Smith, 2018 WL 3719884, at *6 (“[P]laintiff’s principal thrust was

that the Department of Labor’s Bureau of Labor Statistics (“BLS”)

does not publish job numbers by [DOT] code, but by Standard

Occupation Classification Codes (‘SOC’), and the two regimes are

not equivalent.              However, since at least 2014, [P]laintiff’s

representative’s firm, Citizens Disability, L.L.C., has known that

the BLS is unaware of any data source or methodology for reliably

translating the number of jobs from SOC codes to [DOT] codes.

Therefore, it was not necessary for Plaintiff’s representative to

familiarize herself with each of the 12,000 jobs of the DOT to

question the VE about his methodology.” (internal citations to

administrative transcript omitted)).               “Simply put, [Plaintiff] was

required to raise her objections at the hearing, notwithstanding

any alleged impracticalities in doing so.”                          Mitchell, 2019 WL

426149, at *8.6

       Despite the absence of any obligation to address Plaintiff’s

Post-Hearing Objections (and contrary to Plaintiff’s assertion that

“the       ALJ   did   not    even    acknowledge       or    discuss    the   rebuttal

vocational evidence or the objections filed by Plaintiff regarding

the    [VE’s]      testimony”        (Docket    Entry    13    at    3   (emphasis   in




       6
        For the same reasons, the Court should not find error with respect to the
ALJ’s denial, at the end of the hearing, of the request of Plaintiff’s counsel
“for 30 days to keep the record open to respond to vocational testimony.” (Tr.
58.)

                                           17
original))), the ALJ did discuss (and overrule) Plaintiff’s Post-

Hearing Objections as follows:

     Subsequent to the hearing, [Plaintiff’s representative]
     submitted    objections   to   [the   VE’s]    testimony.
     [Plaintiff’s counsel], who did appear at the hearing and
     cross-examine the [VE], offered no objections at that
     time. Pursuant to 20 CFR 404.1566(d) . . ., when the
     [SSA] determines that unskilled, sedentary, light, or
     medium jobs exist in the national economy, the [SSA]
     takes administrative notice of reliable job information
     from various governmental and other publications.
     Nothing in Social Security law, regulations, or the
     [HALLEX] requires the [VE] to produce any of these
     sources.     A non-exhaustive list of these sources
     includes:
        1.   [DOT], published by the Department of Labor;
        2.   County Business Patterns, published by the Bureau
             of the Census;
        3.   Census Reports, also published by the Bureau of
             the Census;
        4.   Occupational Analyses, prepared for the [SSA] by
             various [s]tate employment agencies; and
        5.   Occupational Outlook Handbook, published by the
             Bureau of Labor Statistics.

     (20 CFR 404.1566(d)(1)-(5) . . .). In addition, this
     regulation provides that the [SSA] may use the testimony
     of a [VE] to determine whether work skills can be used in
     other work and the specific occupations in which they can
     be used.    (20 CFR 404.1566(e) . . .).      [Plaintiff’s
     counsel] cross-examined the [VE] on a number of issues,
     including the sources of job numbers. The [VE] responded
     to [counsel’s] question in detail, noting the use of
     sources outlined under the administrative notice
     provision of 20 CFR 404.1566(d) . . . .         The [VE]
     properly used the information contained in these sources
     to render her opinion. As noted above, her recognized
     expertise provides the foundation for her ability to rely
     on these sources.      Therefore, the [ALJ] overrules
     [Plaintiff’s] objections to the testimony of the [VE],
     and finds the testimony of the [VE] reasonable and
     acceptable.




                                 18
(Tr. 16-17 (emphasis added) (internal citation to administrative

record omitted).)

      Although the ALJ did not expressly discuss the substance of

Plaintiff’s objections, his remarks make clear that “he believed

that [the VE] identified her underlying sources and methodology in

a manner sufficient to find her testimony acceptable . . . [a]nd

although [Plaintiff] may not agree with th[at] resolution, she does

not cite any legal authority demonstrating that it was legally

insufficient.”      Mitchell, 2019 WL 426149, at *9; see also Kidd,

2018 WL 3040894, at *5 (rejecting the plaintiff’s argument that ALJ

did not adequately address post-hearing objections and holding that

“ALJ need not exhaustively catalog each argument to enter a proper

ruling”).7    Moreover, as discussed in more detail below, the ALJ

did not err in overruling Plaintiff’s Post-Hearing Objections as

meritless.



      7
        Plaintiff’s reliance on HALLEX §§ I-2-6-74(B) and I-2-5-30(B) (see Docket
Entry 13 at 5 n.2) does not aid her cause for two reasons. First, “because the
instructions in the HALLEX have not been formally promulgated as rules or
regulations, they are not legally enforceable by claimants against the
Commissioner” and, thus, “an ALJ’s failure to follow instructions in the HALLEX
does not show reversible error.” Jessee v. Berryhill, No. 1:16-cv-3188-SEB-MJD,
2018 WL 797393, at *4 (S.D. Ind. Feb. 9, 2018) (unpublished). Second, even if
enforceable, neither HALLEX section “compel[s] an ALJ to rule on objections to
VE testimony posed after a hearing has ended.” Horner v. Berryhill, No. 17 CV
4823, 2018 WL 1394038, at *2 (N.D. Ill. March 20, 2018) (unpublished).
Plaintiff’s citation of Social Security Ruling 00-4p, Policy Interpretation
Ruling: Titles II and XVI: Use of Vocational Expert and Vocational Specialist
Evidence, and Other Reliable Occupational Information in Disability Decisions,
2000 WL 1898704 (Dec. 4, 2000) (“SSR 00-4p”), fares no better. (See Docket Entry
13 at 6.) SSR 00-4p requires only that ALJs resolve apparent conflicts between
a VE’s testimony and the DOT, 2000 WL 1898704, at *2, and “does not govern
conflicts between dueling VEs” (Docket Entry 15 at 11).

                                       19
       Plaintiff first maintains that Ms. Santagati’s “opin[ion] that

‘the   limitation       of   occasional     interaction      with    coworkers    and

supervisors precludes all work’. . . directly contradicts the

[VE’s] opinion that Plaintiff can perform the jobs [the VE] named.”

(Docket Entry 13 at 6 (quoting Tr. 311, and referencing Tr. 52-

55).) However, Ms. Santagati’s opinion predates the VE’s testimony

in this case by more than ten months and contains no specific

references to the facts and circumstances of the instant case.

(Tr. 310-11.)      As a result, the ALJ did not err by rejecting Ms.

Santagati’s generic opinion in favor of the VE’s more specific

hearing testimony that an individual of Plaintiff’s age, with

Plaintiff’s education, work experience, and RFC, and limited to,

inter alia, occasional interaction with coworkers and supervisors

could nevertheless perform the jobs the VE cited.                    See Kidd, 2018

WL   3040894,     at   *11    (finding     no     error   where    ALJ   “rationally

determined to credit [the VE’s] impartial, expert opinion (specific

to [the plaintiff’s] circumstances and largely reliant on the

[DOT])     over    Santagati’s       generalized,         non-specific         report,

expressing the extreme, outlier view (with no record or evidentiary

support)    that       an    ‘occasional        interaction’      limitation    alone

‘precludes all work’”); Lara, 2017 WL 7790109, at *9-10 (“Santagati

identifies no factual basis beyond her own opinion as to why every

single job in America requires more than occasional interaction



                                           20
with others. . . .        Santagati’s opinion is not sufficiently

supported by any evidence.”).

     Plaintiff    next contends   that   her   Post-Hearing Objections

established “the well-known fact that the [DOT] is an obsolete and

static database that is no longer being developed or enhanced by

the United States Department of Labor (USDOL)[,] . . . and [that]

the type of information once provided via the [DOT] is not being

provided by the USDOL via ‘O*NET.’” (Docket Entry 13 at 7 (citing

Tr. 275, 281-82, 283-90).)     More specifically, Plaintiff alleges

that the Post-Hearing Objections “demonstrated that up-to-date

vocational information found at the O*NET contradicted the [VE’s]

testimony that two of the jobs he [sic] identified (industrial

sweeper/cleaner    and   laboratory    equipment   cleaner)   could    be

performed at the unskilled level required by the ALJ’s RFC.”          (Id.

at 8 (citing Tr. 21-22, 53, 277).) Plaintiff concedes that, “under

the regulations[,] the [DOT] is one of the administratively noticed

sources of vocational information[,]” but argues that “the [SSA’s]

rules also plainly require that any vocational evidence used to

deny benefits must be up-to-date and reliable.”      (Id. at 8-9 n.4.)

According to Plaintiff, “the fact that the [DOT] has not been

updated in 30 years, just as a matter of common sense, plainly

demonstrates that it, at a bare minimum, cannot be unquestionably

assumed that it is up-to-date.”          (Id. at 9 n.4 (emphasis in

original).)

                                  21
       Plaintiff’s contentions regarding the O*NET fail for two

reasons.      First,   “while   the   [DOT]     appears   on    the     list   of

governmental and other publications from which the [SSA] can take

‘administrative notice of reliable job information,’ the O*NET does

not.   Thus, even if the VE’s testimony was in conflict with O*NET,

there is no requirement that the VE’s testimony comply with that

database.”     Malfer v. Colvin, Civ. No. 12–169J, 2013 WL 5375775,

at *5 (W.D. Pa. Sept. 24, 2013) (unpublished) (internal citations

omitted).    Accordingly, the VE here labored under no obligation to

harmonize her testimony with the O*NET.          See Horner v. Berryhill,

No. 17 C 4823, 2018 WL 1394038, at *2 (N.D. Ill. Mar. 20, 2018)

(unpublished) (“[The p]laintiff argues that ‘common sense’ should

prevail over the explicit regulatory language and the [SSA’s]

continued reliance on the [DOT]. [The p]laintiff cites to no legal

authority for the wholesale abandonment of the [DOT], and we are

not willing to rely on ‘common sense’ as legal support for [the]

plaintiff’s position.”).

       Second, as the Commissioner points out in her brief (see

Docket Entry 15 at 12), even assuming the VE had the obligation to

adopt the    O*NET’s   categorization      of   the   skill    levels    of    the

industrial sweeper/cleaner and laboratory equipment cleaner jobs,

Plaintiff does not contend that the O*NET rates the third job cited

by the VE, cook helper, at a level skill higher than the unskilled

work the ALJ found Plaintiff of performing (see Docket Entry 13 at

                                      22
7-10). Furthermore, the VE testified that 248,000 cook helper jobs

existed in the national economy (see Tr. 54-55), which clearly

constitutes a significant number of jobs, see Hicks v. Califano,

600 F.2d 1048, 1051 (4th Cir. 1979) (“[The c]laimant contends that

the light and sedentary jobs described by the [VE] . . . do not

exist in significant numbers within the region.              We do not think

that the approximately 110 jobs testified to by the [VE] constitute

an insignificant number.”).

      In sum, Plaintiff has failed to demonstrate that the ALJ erred

regarding    the   Post-Hearing      Objections     and,   thus,    her   first

assignment of error fails as a matter of law.8

                         2. Opinions of PT Anglin

      Plaintiff’s second and final assignment of error contends that

“[t]he ALJ erred by failing to analyze the opinion[s of PT Anglin]

in accordance with the regulations, [SSA] policy, and Fourth

Circuit precedent.”         (Docket Entry 13 at 11 (single-spacing,



      8
        As the Commissioner observes (see Docket Entry 15 at 7-8 n.2), a large
portion of Plaintiff’s Post-Hearing Objections attacked the reliability of
SkillTRAN’s Job Browser Pro program (see Tr. 274-76), as used by the VE to
generate job numbers (see Tr. 56-57). Plaintiff, however, did not raise that
argument in her brief in support of her instant motion (see Docket Entry 13) and,
thus, has waived that argument. See United States v. Zannino, 895 F.2d 1, 17
(1st Cir. 1990) (“[A] litigant has an obligation to spell out its arguments
squarely and distinctly, or else forever hold its peace.” (internal quotation
marks omitted)); Hughes v. B/E Aerospace, Inc., No. 1:12CV717, 2014 WL 906220,
at *1 n.1 (M.D.N.C. Mar. 7, 2014) (unpublished) (Schroeder, J.) (“A party should
not expect a court to do the work that it elected not to do.”); Nickelson v.
Astrue, No. 1:07CV783, 2009 WL 2243626, at *2 n.1 (M.D.N.C. July 27, 2009)
(unpublished) (Dixon, M.J.) (“[A]s [the plaintiff] failed to develop these
arguments in his [b]rief, the [C]ourt will not address them.”), recommendation
adopted, slip op. (M.D.N.C. Sept. 21, 2009) (Schroeder, J.).

                                       23
underscoring,    and   bold   font    omitted).)         More     specifically,

Plaintiff    asserts       that      the    ALJ        failed         to   provide

‘good/specific/supported’         reasons   for   rejecting           PT   Anglin’s

opinions” (id. at 15 (single-spacing, underscoring, and bold font

omitted)), and neglected to evaluate PT Anglin’s opinions under the

factors listed in 20 C.F.R. § 404.1527(c) (see id. at 15-16).

According   to   Plaintiff,   those    errors     by    the     ALJ    qualify    as

prejudicial, as PT Anglin’s opinions, offered in the context of a

functional capacity evaluation (“FCE”), “(1) contain far greater,

and more detailed limitations than contained within the ALJ’s RFC

finding; and (2) met Plaintiff’s burden to come forward with

evidence establishing that she is ‘disabled’” (id. at 13), because

they limit Plaintiff “to less than sedentary work and [find her]

incapable of even part-time work” (id. at 14).                  Those arguments

miss the mark.

     Following an FCE conducted on April 8, 2015 (Tr. 483-507), PT

Anglin reported that Plaintiff “c[ould] lift 8 [pounds] within

middle body heights of knuckle to shoulder level but only 5

[pounds] in an overhead lift,” and that Plaintiff’s “walking

tolerance   [wa]s   also   limited    to    slightly     less     than     what   is

considered to be expected for functional community ambulation of

1000 feet in 5 minutes.” (Tr. 486.)          PT Anglin further noted that

Plaintiff’s “overall balance [wa]s impaired,” and opined that

Plaintiff “[wa]s functioning at a less than [s]edentary physical

                                      24
work demand classification” and “d[id] not demonstrate the ability

to tolerate even part time work.”              (Id.)    PT Anglin stated that

“[o]verall        test        findings,   in   combination       with     clinical

observations, suggest[ed] the presence of near full levels of

physical   effort        on    [Plaintiff’s]   behalf,”   and    that    Plaintiff

“perceive[d] herself as functioning in a less than [s]edentary

level of work demands, which was consistent with observations of

her abilities during testing.”            (Tr. 485.)

     The ALJ assessed PT Anglin’s opinions as follows:

     In April 2015, [PT Anglin] evaluated [Plaintiff] and
     wrote a statement regarding her functional abilities.
     Because a physical therapist is not an acceptable medical
     source who can provide medical opinions as defined by
     [the SSA’s] [r]egulations, the [ALJ] has considered the
     opinion evidence of [PT] Anglin as that of an “other
     source.” . . . [Plaintiff’s] grip testing were [sic] in
     the normative levels, her gait was slow but non-antalgic,
     and her lifting tests were limited by her own subjective
     statements.    Additionally, the bulk of her range of
     motion testing notes that [Plaintiff] was within normal
     limits, and those that were deemed “painful and limited
     ability” or “unable to perform” failed to document any
     measure of the degree of [Plaintiff’s] functional
     limitations.    The evaluation relied quite heavily on
     [Plaintiff’s] subjective complaints of pain and her
     statements that she tried “really, really hard.”      The
     exam noted the mild objective findings on medical imaging
     but did not correlate any of these objective findings to
     [Plaintiff’s] reported limitations. For these various
     reasons, in addition to the lack of support from the
     overall record, the [ALJ] gives [PT] Anglin’s opinion
     little weight.

(Tr. 26 (internal citations omitted).)                 The ALJ’s above-quoted

analysis     of    PT    Anglin’s     opinions   complies       with    the   SSA’s

regulations and policies.

                                          25
      As an initial matter, Plaintiff has conceded (see Docket Entry

13 at 15)9 and the ALJ correctly recognized (see Tr. 26), that PT

Anglin does not constitute an “acceptable medical source” under the

regulations, 20 C.F.R. § 404.1513(a) (defined to include, inter

alia, “[l]icensed physicians (medical and osteopathic doctors”),

but rather an “[o]ther source[],” 20 C.F.R. § 404.1513(d)(1).10

Social Security Ruling 06-03p, Titles II and XVI: Considering

Opinions and Other Evidence from Sources Who Are Not “Acceptable

Medical Sources” in Disability Claims; Considering Decisions on

Disability by Other Governmental and Nongovernmental Agencies, 2006

WL 2329939 (Aug. 9, 2006) (“SSR 06-03p”) addresses the significance

of the distinction between “acceptable medical sources” and “other

sources” as follows:




      9
        Notably, Plaintiff does not argue (see Docket Entry 13 at 11-21) that PT
Anglin worked so closely under a physician’s supervision that she offered her
opinions while acting as the agent of an acceptable medical source.           See
generally Taylor v. Commissioner of Soc. Sec. Admin., 659 F.3d 1228, 1234 (9th
Cir. 2011) (holding that nurse practitioner could qualify as “acceptable medical
source” where she worked under physician’s close supervision such that she acted
as physician’s agent); Padrta v. Colvin, No. 3:12–CV–01521–KI, 2014 WL 1236185,
at *6 (D. Or. Mar. 25, 2014) (unpublished) (holding where “[t]here is no evidence
that the nurse practitioner work[ed] closely with and [wa]s supervised by an
acceptable medical source[,] . . . the ALJ is only required to give a germane
reason to reject [the nurse practitioner’s] opinion”); see also Martin v. Colvin,
No. 1:14CV516, 2015 WL 5944455, at *10 (M.D.N.C. Oct. 13, 2015) (unpublished)
(instructing ALJ to reassess conclusion that counselor did not constitute
acceptable medical source where supervising psychologist signed off on
counselor’s opinions), recommendation adopted, slip op. (M.D.N.C. Nov. 3, 2015)
(Biggs, J.).

      10
         Effective March 27, 2017, the Commissioner enacted substantial revisions
to Section 404.1513. This Recommendation applies the version of Section 404.1513
in effect on the date of the ALJ’s decision.

                                       26
     The distinction between “acceptable medical sources” and
     other health care providers who are not “acceptable
     medical sources” is necessary for three reasons. First,
     we need evidence from “acceptable medical sources” to
     establish the existence of a medically determinable
     impairment. Second, only “acceptable medical sources”
     can give us medical opinions. Third, only “acceptable
     medical sources” can be considered treating sources . . .
     whose medical opinions may be entitled to controlling
     weight.

SSR 06-03p, 2006 WL 2329939, at *2 (emphasis added) (internal

citations omitted). Thus, Plaintiff’s assertion that the ALJ erred

by not recognizing PT Anglin as “Plaintiff’s treating source”

(Docket Entry 13 at 16) lacks any merit.

     Plaintiff   nevertheless   contends   that   the   ALJ   must   still

evaluate opinions from   “other sources” like PT Anglin under the

“factors set forth in 20 C.F.R. § 404.1527(c)” (Docket Entry 13 at

15), and argues that, “[d]espite the [SSA’s] clear preference for

examining sources, the ALJ’s [sic] fails to even acknowledge that

PT Anglin is the only source to have provided such an opinion” (id.

at 16 (quoting 20 C.F.R. § 404.1527(c)(1) (“Generally, we give more

weight to the medical opinion of a source who has examined you than

to the medical opinion of a medical source who has not examined

you.”))).   However, the ALJ’s analysis of PT Anglin’s opinions

clearly acknowledged that she examined Plaintiff (see Tr. 26), and

Plaintiff cites no authority for her assertion that the ALJ must

expressly acknowledge in the decision that PT Anglin offered “the




                                  27
only examining opinion regarding Plaintiff’s physical limitations”

(Docket Entry 13 at 16).

        Plaintiff next asserts that, “to a certain extent[,] it is

only possible to respond to the [ALJ’s] reasoning that PT Anglin

based her opinion on Plaintiff’s subjective complaints that ‘of

course       she   did[,]’”   because    “[c]onsideration      of   a   patient’s

subjective reports is always a part of medical treatment and

evaluation.”        (Id. at 17 (emphasis in original).)             According to

Plaintiff, “the ALJ’s comment is purely speculative and supported

by no evidence whatsoever” (id.), and “it is improper to reject

[an] opinion where, as here, “‘[t]here is nothing in the record to

suggest that . . . [the medical provider] relied on [the patient’s

descriptions of her symptoms] more heavily than [the provider’s]

own clinical observations’” (id. (quoting Ryan v. Commissioner of

Soc. Sec., 528 F.3d 1194, 1200 (9th Cir. 2008)).                     Plaintiff’s

argument glosses over the fact that the ALJ did not fault PT Anglin

for considering Plaintiff’s subjective complaints at all; rather,

the ALJ found that PT Anglin’s “evaluation relied quite heavily on

[Plaintiff’s] subjective complaints of pain and her statements that

she tried ‘[r]eally, [r]eally [h]ard.’” (Tr. 26 (quoting 506).)11



        11
           In that regard, Plaintiff’s chosen quotation from Ryan actually supports
the   ALJ’s decision-making, i.e., he discounted PT Anglin’s opinions because her
FCE   report “suggest[ed] that . . . [she] relied on [Plaintiff’s descriptions of
her   symptoms] more heavily than [PT Anglin’s] own clinical observations.’” Ryan,
528   F.3d at 1200.

                                         28
The ALJ’s citation of a specific example from PT Anglin’s FCE

depicting    PT    Anglin’s    significant   reliance     on   Plaintiff’s

subjective complaints (id.) also belies Plaintiff’s claim that “the

ALJ’s comment is purely speculative and supported by no evidence

whatsoever” (Docket Entry 13 at 17).

     Plaintiff additionally attacks “[t]he ALJ’s rejection of PT

Anglin’s opinion[s] due to purported inconsistency with her own

treatment notes [a]s simply an impermissible substitution of the

ALJ’s lay opinion for that of the expert,” because “PT Anglin was

obviously aware of the content of her own treatment notes when she

formulated   her   opinion.”      (Id.   (emphasis   in   original).)    A

fundamental flaw exists in this argument, in that PT Anglin, as a

one-time FCE evaluator does not have “treatment notes” to support

her opinions of Plaintiff’s functional limitations.            Without such

treatment notes to fall back on, the probative value of PT Anglin’s

opinions depends in large part on the FCE report’s support of those

opinions with objective findings.        The ALJ did not err by citing

the FCE report’s failure to support PT Anglin’s opinions as one

factor in his decision to discount her opinions.

     Finally, Plaintiff maintains that, contrary to the ALJ’s

finding (see Tr. 26), PT Anglin’s opinions “[are] not inconsistent

with the evidence of record” (Docket Entry 13 at 18).              In that

regard, Plaintiff cites to her own subjective reports to medical

providers and a few clinical findings throughout the relevant

                                    29
period   in   this   case   which   she    contends   support   PT   Anglin’s

opinions.     (Id. at 18-20 (citing Tr. 42-43, 317, 346, 364, 390,

401, 405, 414, 454, 549, 622, 666, 668, 670, 692, 734, 735, 741,

751, 754, 792, 799).)          However, Plaintiff misinterprets this

Court’s standard of review.         The Court must determine whether the

ALJ supported his decision to discount PT Anglin’s opinions with

substantial evidence, and not whether other record evidence weighs

against the ALJ’s analysis, Lanier, 2015 WL 3622619, at *1 (“The

fact that [the p]laintiff disagrees with the ALJ’s decision, or

that there is other evidence in the record that weighs against the

ALJ’s decision, does not mean that the decision is unsupported by

substantial evidence.”).

     Here, although the ALJ did not specify the objective evidence

that failed to support PT Anglin’s opinions in the same paragraph

in which the ALJ weighed those opinions (see Tr. 26), elsewhere in

the ALJ’s decision, he detailed evidence that did not support PT

Anglin’s extreme limitations (see Tr. 22-24).               That approach

suffices.     See McCartney v. Apfel, 28 F. App’x 277, 279-80 (4th

Cir. 2002) (rejecting challenge to ALJ’s finding for lack of

sufficient detail where other discussion in decision adequately

supported finding and stating “that the ALJ need only review

medical evidence once in his decision”); Kiernan v. Astrue, No.

3:12CV459-HEH, 2013 WL 2323125, at *5 (E.D. Va. May 28, 2013)

(unpublished) (observing that, where an “ALJ analyzes a claimant’s

                                      30
medical   evidence   in   one   part    of   his   decision,   there   is   no

requirement that he rehash that discussion” in other parts of his

analysis).   In particular, the ALJ noted:

     •     Although in April 2015, Plaintiff reported ongoing
           dizziness following a fall, and displayed pain with
           eye movements, slow finger to nose testing, and an
           unsteady gait, “she had no . . . disturbances in
           coordination,   focal    weakness,   numbness    or
           paresthesias[,] . . . [a]n MRI of her brain was
           negative and the following month she reported that
           her dizziness was better unless she st[ood] too
           quickly” (Tr. 23 (internal citations omitted));

     •     Despite Plaintiff’s complaint of “neuropathic pain
           in her feet[, d]uring her physical examinations,
           she occasionally demonstrated diminished sensation
           in her ankles and feet . . . [but] evaluation of
           her lower extremity sensation was generally
           unremarkable[, ] she [] walked with a normal steady
           gait with no assistive device[,] and reported that
           gabapentin ha[d] been effective in reducing her
           neuropathic   pain”   (id.   (internal    citations
           omitted));

     •     “[D]espite [Plaintiff’s] testimony, there [wa]s
           little, if any[,] evidence of any neuropathic
           changes in her hands and her grip strength testing
           was in the normative group” (id.);

     •     “Although [Plaintiff’s] diabetes has been poorly
           controlled at times, [Plaintiff’s] A1c levels have
           improved when she watches her diet and takes her
           medication as directed” and Plaintiff’s “non-
           compliance demonstrates a possible unwillingness to
           do that which is necessary to improve her condition
           . . . [and] may also be an indication that her
           symptoms are not as severe as she purports” (id.);

     •     In December 2013, despite Plaintiff’s “complain[ts]
           of   progressively   worsening   lower  back   pain
           continuing for several days[, o]n examination, she
           showed no tenderness over the spine and only mild
           paraspinal muscle pain in the mid thoracic area”
           (id. (internal citation omitted));

                                       31
      •       In January 2014, Plaintiff “continued to complain
              of back pain . . . [but o]n examination she had
              normal range of motion and strength throughout her
              extremities with no edema and no tenderness, [] her
              straight leg raise was negative[, h]er physician
              observed that [Plaintiff] was able to ambulate into
              the room with a steady gait[, h]er lumbar x-rays
              showed preservation of the vertebral body height
              and   disc  spaces   with   only   mild   scattered
              degenerative changes” (Tr. 24 (internal citations
              omitted)); and

      •       “[D]espite [Plaintiff’s] impairments, she has
              engaged in a somewhat normal level of daily
              activity   and interaction[,]”  such  as  light
              household cleaning, washing dishes, picking up
              clutter, sweeping the floor, driving a car,
              shopping in stores, and continuing to apply for
              jobs (id.).

The   ALJ’s    above-described     analysis    confirms     that   substantial

evidence      supports   his   finding      that   PT   Anglin’s    opinion[s]

“lack[ed ] support from the overall record.”             (Tr. 26.)12




      12
         Plaintiff also argues that, if the ALJ “ha[d] questions regarding . .
. the consistency of PT Anglin’s opinions with the underlying record, he had
numerous options, . . . [such as] obtain[ing] testimony from a medical expert
[(‘ME’)], sen[ding] the file back to the [SSA’s] non-examining consultant for
review of the entire file, arrang[ing] for a physical consultative examination,
or even recontact[ing] PT Anglin with questions or for clarification.” (Docket
Entry 13 at 20-21 (citing 20 C.F.R. § 404.1520b(c)(1), Social Security Ruling 12-
2p, Titles II and XVI: Evaluation of Fibromyalgia, 2012 WL 3104869 (Jul. 25,
2012) (“SSR 12-2p”), HALLEX § I-2-5-34).) However, Section 404.1520b(c) and SSR
12-2p describe options available to an ALJ with insufficient evidence to
determine the issue of disability, see 20 C.F.R. § 404.1520b(c)(1); SSR 12-2p,
2012 WL 3104869, at *4-5, a circumstance not present here. Moreover, the HALLEX
section provides that an ALJ may obtain an opinion from an ME if the ALJ
“[b]elieves an ME may be able to clarify and explain the evidence or help resolve
a conflict because the medical evidence is contradictory, inconsistent, or
confusing.” HALLEX § I-2-5-34. That section clearly does not mandate that an
ALJ consult an ME each time he finds a medical opinion inconsistent with the
overall evidence of record.

                                       32
     Under such circumstances, Plaintiff has not shown prejudicial

error with respect to the ALJ’s evaluation of PT Anglin’s opinions.

                            III. CONCLUSION

     Plaintiff has not established grounds for relief.

     IT IS THEREFORE RECOMMENDED that the Commissioner’s decision

finding no disability be affirmed, Plaintiff’s Motion for Judgment

Reversing or Modifying the Decision of the Commissioner (Docket

Entry 12) be denied, and Defendant’s Motion for Judgment on the

Pleadings (Docket Entry 14) be granted, and that this action be

dismissed with prejudice.



                                       /s/ L. Patrick Auld
                                         L. Patrick Auld
                                  United States Magistrate Judge


March 1, 2019




                                  33
